DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the instant application of which claims 1, 2, 7, 9, 17, and 20 are amended. No claim is cancelled or newly added. 
Pursuant to amendments made in the drawings and claim 20, the objection of drawing and claim rejection of claim 20, made in the previous Office Action are hereby withdrawn. 
Based on amendments made to claim 1, claims 1-9 are now allowable. However, few claims including independent claims 10, and 17 still stand rejected. 

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Regarding claim 10, Applicant argues in pages 15-16 of response of 12/01/2021, 

In fact, the only indication of common mode voltages used for Mori's time stamp and linear ADC modes are shown in FIG. 13 of Mori. However, as shown in FIG. 13, comparison processing PCMPR1 and PCMPR2 both use the same common mode voltage for VREF 1 and 2 (e.g., the same baseline ramping voltage). 

While Mori discloses a variety of different ramping schemes going across a multitude of voltages for the time stamp ADC mode, Mori lacks any discussion of varying "common mode" voltage for the amplifier circuitry based on the light condition. 

Mori therefore fails to show or suggest "control circuitry configured to control the readout circuitry to provide the amplifier circuitry with a first common mode voltage during the first mode of operation and provide the amplifier circuitry with a second common mode voltage that is greater than the first common mode voltage during the second mode of operation," as recited in claim 10. 

Examiner disagrees with applicant’s arguments and conclusions drawn therefrom. Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified (In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)).

Here are Examiner’s position that common mode voltages, i.e. VREF1 and VRE2 are indeed varied during linear ADC mode and time stamp ADC mode. Steps are as follows,

1. Reference voltages VREF1 and VREF 2 are set according to the first comparison processing CMPR1 and second comparison processing CMPR2 (¶0117). 
2. The operation of this first comparison processing CMPR1 is also referred to as a “time stamp ADC mode operation” (¶0091).

4. The period PCMPR1, and PCMPR2 are the period when first comparison processing CMPR1 and second comparison processing CMPR2 respectively take place (¶0092).
5. Thus, combining above steps 1-4 we get, VREF1 is applied in first comparison processing CMPR1, during period PCMPR1, which is also known as time stamp ADC mode of operation.
Likewise, combining above steps 1-4 we also get, VREF2 is applied in second comparison processing CMPR2, during period PCMPR2, which is also known as linear ADC mode of operation.
6. Either of fixed voltage VREFsat or ramp voltage VREFramp can be applied as VREF1 (¶0095, figs. 5, 13).
7. Now turning to fig. 13, and applying above derived arguments, we clearly see that time period between PR1 and PR2 is PCMPR1, that is time stamp ADC mode of operation. Likewise, after PR2, the time period is PCMPR2 or linear ADC mode of operation. 
8. Now combining arguments 1-7 we see that, during PCMPR1 (i.e. time stamp ADC mode), when VREF1 is applied to comparator 221 ‘+’ terminal, an applied ramp signal (VREFramp is applicable as VREF1 according to ¶0095 and figs. 5, 6, 13), is “greater than”, VREF2 applied during PCMPR2 (i.e. linear ADC mode), for at least the time duration between PR2 going HIGH, and PT going HIGH [see illustration-A below].


    PNG
    media_image1.png
    822
    1357
    media_image1.png
    Greyscale


Illustration-A: VREF2 < VREF1 for at least a specified amount of time when VREF1 is a ramp signal. 

Thus based on the arguments laid forth above, Examiner contends that the rejection of claim 10, as made in the previous Office Action is proper and is maintained in this Office Action as well.

Claim 17 is now rejected using another reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Mori et al. (US 2019/0098242, hereinafter Mori).
	
Regarding claim 10, Mori discloses an image sensor (image sensor 10, figs. 1, 3, ¶0051-0052) comprising:
image pixels arranged in columns and rows (image pixels 200 are arranged in columns and rows in pixel part 20, figs. 1, 2, ¶0054-0056); 
column readout circuitry (circuitry shown in substrate 120 including transistor IC1-Tr from substrate 110, understood as column readout circuitry, fig. 3, ¶0057-0067) having amplifier circuitry (circuitry associated with amplifier 221, fig. 3), wherein a given column of image pixels is coupled to the amplifier circuitry via a column line (a given column of 
control circuitry configured to control the readout circuitry (control circuitry 50 configured to control the readout circuitry, primarily implemented in output circuits 40, fig. 1, ¶0051, ¶0117) to provide the amplifier circuitry with a first common mode voltage during the first mode of operation (during linear ADC mode, operated in low light condition, comparison operations CMPR2 is undertaken with reference voltage VREF2 at + terminal of amplifier 221, fig. 3, ¶0090-0091, ¶0109, ¶0117, ¶0168, ¶0193, figs. 5-6) and provide the amplifier circuitry with a second common mode voltage that is greater than the first common mode voltage during the second mode of operation (during time stamp ADC ‘Response to Arguments’ section above). 

Claims 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Ogura et al. (US 2010/0002114, hereinafter Ogura).
Regarding claim 17, Ogura discloses an image sensor (fig. 1) comprising: 
an image sensor pixel array having an image pixel (image sensor pixel array PA having image pixel 101, fig. 1, ¶0054-0058); and 
readout circuitry (103, fig. 1, ¶0057) coupled to the image pixel via a pixel readout path (readout circuitry 103 coupled to the image pixel 101 via a pixel readout path SIG, fig. 1), wherein the readout circuitry comprises: 
first amplifier circuitry having a first input terminal coupled to the pixel readout path via a first switch and having a second input terminal configured to receive a first common mode voltage (first amplifier circuitry 1701 having a first input terminal “–“ coupled to the pixel readout path SIG via a first switch PTS11 and/or PTS12 and having a second input terminal “+” configured to receive a first common mode voltage, fig. 19, ¶0235-¶0248); and 
SIG via a second switch PTN11 and/or PTN12 and having a second input terminal “+” configured to receive a second common mode voltage, fig. 19, which is different than the first common mode voltage, ¶0235-¶0248). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view Xue (US 9,264,643).
Regarding claim 13, Mori discloses the image sensor defined in claim 10, wherein the amplifier circuitry includes a non-inverting input terminal coupled to a first voltage terminal supplying the first common mode voltage and coupled to a second voltage terminal supplying the second common mode voltage (the amplifier circuitry includes a non-inverting input terminal [+] coupled to a first voltage terminal supplying the first common mode voltage VREF2 and coupled to a second voltage terminal supplying the second common mode VREF1 voltage, fig. 3). 
Mori is not found disclosing explicitly that the first and second common mode voltages are supplied via a first and second switch, respectively.
However, Xue discloses that readout circuitry comprises a first switch S3 coupling the second input terminal B to a first voltage terminal supplying the first common mode voltage and a second switch S6 coupling the second input terminal B to a second voltage terminal supplying the second common mode voltage Vref4 (figs. 1, 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mori to include the teaching of Xue of connecting the reference voltages VREF1 and VREF2 voltages to the non-inverting terminal of amplifier 221 through switches s3 and s6 of Xue, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would provide better timing control over the readout circuit by operating switches ON and OFF as needed basis.
Regarding claim 14, Mori in view of Xue discloses the image sensor defined in claim 13, wherein the control circuitry is configured to control the readout circuitry to provide the amplifier circuitry with the first common mode voltage by asserting a first control signal received by the first switch and is configured to control the readout circuitry to provide the amplifier circuitry with the second common mode voltage by asserting a second control signal received by the second switch (According to the modes of operation, and as Xue is combined with Mori, this limitation is understood met. See claim 10 and 13 rejections above). 
Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Ogura, in view of Wan et al. (US 8,462,250, hereinafter Wan) and further in view of Luong (US 2020/0260035).
Regarding claim 18, Ogura discloses the image sensor defined in claim 17, wherein the readout circuitry comprises: and a bias transistor configured to generate a bias current (bias transistor 13, generates bias current, ¶0064, fig. 4). 
Ogura is not found disclosing readout circuitry comprises, a first transistor coupling the pixel readout path to a reference voltage terminal; and a second transistor coupling the pixel readout path to the bias transistor.
However, Wan discloses an enhanced column discharge (ECD) implemented by the NMOS transistor pull down device, designated as 171. One terminal of transistor 171 is connected to the column Pix_out line 177 (also line 170). The other terminal is connected to a column pull down voltage, VCPD. The gate of NMOS transistor 171 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ogura with the teachings of Wan of using a pull down transistor 171 in Ogura’s readout circuitry, to obtain, a first transistor coupling the pixel readout path to a reference voltage terminal, because, inclusion of the first transistor would very rapidly pull down the voltage of the VSL signal, while absence of transistor 171 allows a much slower current discharge through current MOS 13 of the output line 32 (Col. 7, lines 34-55).
Ogura in view of Wan is not found disclosing readout circuitry comprises, a second transistor coupling the pixel readout path to the bias transistor. 
However, Luong on the other hand discloses that a traditional constant current source as shown in fig. 3 can be redesigned (¶0094, ¶0095, ¶0103) to achieve an increased dynamic range without lowering of the aperture ratio of the unit pixel (¶0103). In one example structure, as shown in figs. 6A-6C, a constant current source designed in a series Q1-Q2 structure between the vertical signal line 32 and a reference potential, GND. The gate electrodes thereof are connected in common. In addition, in one example, the transistor Q1 on the side of the vertical signal line 32 of the two transistors Q1 and Q2 is connected in parallel with a switch element SW1 configured as, for example, an NMOS transistor.

Regarding claim 19, Ogura in view of Wan and Luong discloses the image sensor defined in claim 18, wherein the readout circuitry includes sampling circuitry coupled to an output terminal of the first amplifier circuitry via a third switch and coupled to an output terminal of the second amplifier circuitry via a fourth switch (readout circuitry 103S includes sampling circuitry CTS2 coupled to an output terminal of the first amplifier circuitry 1701 via a third switch PTS2 and coupled to an output terminal of the second amplifier 1702 circuitry via a fourth switch PTN2 as seen from fig. 19). 
Allowable Subject Matter

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Mori discloses an image sensor (image sensor 10, figs. 1, 3, ¶0051-0052) comprising: 
an image sensor pixel array having an image pixel (image sensor pixel array 20 having an image pixel 200, figs. 2-3, ¶0051-0052); and 

amplifier circuitry having a first input terminal coupled to the pixel readout path and a second input terminal configured to receive a first voltage during a first mode of operation and a second voltage during a second mode of operation (amplifier circuitry 221 and the connections therein having a first input terminal, implemented in inverted input terminal [-] coupled to the pixel readout path ND2 receiving signal VSL and a second input terminal, implemented in non-inverted input terminal [+] configured to receive a first common mode reference voltage RAMP or a second common mode voltage DC, fig. 3, ¶0084, ¶0101. Linear ADC mode is understood as first mode of operation and Time stamp ADC is understood as second mode of operation, see illustration-A above, ¶0090-0095, ¶0102-0104, ¶0109, ¶0117, ¶0134, ¶0167-0168, ¶0190 figs. 5-6, 13); 
a bias transistor configured to generate a bias current (second transistor IC1-Tr coupling to the pixel readout path ND2 configured to generate a bias current, fig. 3, ¶0058). 
Mori is not found disclosing readout circuitry comprises, a first transistor coupling the pixel readout path to a reference voltage terminal; and a second transistor coupling the pixel readout path to the bias transistor. 
CPD. The gate of NMOS transistor 171 is controlled by a column pull down signal, CPD (fig. 6B). In use, transistor 171 very rapidly pulls down the voltage of the Pix_out signal, while absence of transistor 171 allows a much slower current discharge through current mirror 176 of the Pix_out signal (Col. 7, lines 34-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mori with the teachings of Wan of using a pull down transistor 171 in Mori’s readout circuitry, to obtain, a first transistor coupling the pixel readout path to a reference voltage terminal, because, inclusion of the first transistor would very rapidly pull down the voltage of the VSL signal, while absence of transistor 171 allows a much slower current discharge through current mirror IC1-Tr of the VSL signal (Col. 7, lines 34-55).
Mori in view of Wan is not found disclosing readout circuitry comprises, a second transistor coupling the pixel readout path to the bias transistor. 
However, Luong on the other hand discloses that a traditional constant current source as shown in fig. 3 can be redesigned (¶0094, ¶0095, ¶0103) to achieve an increased dynamic range without lowering of the aperture ratio of the unit pixel (¶0103). In one example structure, as shown in figs. 6A-6C, a constant current source designed in a series Q1-Q2 structure between the vertical signal line 32 and a reference potential, 1 on the side of the vertical signal line 32 of the two transistors Q1 and Q2 is connected in parallel with a switch element SW1 configured as, for example, an NMOS transistor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the constant current source IC1-Tr of Mori with the modified circuit shown in figs. 6A-6C of Loung, to obtain, a second transistor coupling the pixel readout path to the bias transistor, because, the constant current source circuitry of Luong can increase dynamic range without lowering of the aperture ratio of the unit pixel (¶0103).

However, although after combination of Mori with Wan and Luong a basic skeleton of the claim can be achieved, the combination does not necessarily meet the limitation of,
wherein the first transistor is configured to be activated for the second mode of operation and deactivated for the first mode of operation, since, matching arbitrarily activation and deactivation of first transistor based on linear and time stamp modes of Mori does not have any obviousness based motivation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11, 12, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 11, wherein the column readout circuitry includes a first transistor coupling the column line to a reference voltage terminal, and wherein the control circuitry is configured to activate the first transistor during the second mode of operation and deactivate the first transistor during the first mode of operation.

Regarding claim 15, wherein the column readout circuitry includes a third switch coupling an output terminal of the amplifier circuitry to a bandwidth capacitor, and wherein the control circuitry is 7configured to close the third switch during the first mode of operation and to open the third switch during the second mode of operation.

Regarding claim 20, wherein the readout circuitry includes a fifth switch coupling the output terminal of the first amplifier circuitry to a bandwidth capacitor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697